Title: To James Madison from John Coburn, 20 August 1806
From: Coburn, John
To: Madison, James



Sir
Kentucky Mason County, Augst. 20th. 1806.

I was induced during the last year to apply to the Executive of the United States for Some respectable appointment, within Some branch of the Government, to which I was qualified.
I was So fortunate as to obtain a number of recommendatory Letters, from Some of the most intelligent and respectable Citizens of this State.  Those Letters may perhaps be preserved in the Secretary’s office; if So, they will Supercede the necessity of others.  I will take the liberty of enumerating Some of them.  There was one from Judge Innes, Judge Wallace, Genl. Charles Scott, Genl Samuel Hopkins, Coll Isaac Shelby, Coll Sandford and I think from some other persons.
It was my lot to obtain a Commission as a Judge of the Supreme Court of the Territory of Orleans.  But the delicate health of some of my family, and their extreme reluctance to risque the climate of that Country, made me fearful to remove my numerous family of small children; I was therefore, under the necessity of declining the honor conferred on me.  I have determined to resume my application and solicit some respectable appointment in the district of upper Louisiana, where the prospect of health is Supposed to be better than in the more Southern territory.
If it Should be deemed necessary to produce additional evidence of a claim, to the attention of the Chief Magistrate; I flatter myself, it can be procured.  I Shall consider myself obliged, if you will communicate my wish to the President.  I am Sir With great respect Yrs.

Jno. Coburn

